Citation Nr: 0028452	
Decision Date: 10/27/00    Archive Date: 11/01/00	

DOCKET NO.  95-22 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the left wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel





INTRODUCTION

The veteran served on active duty from November 1988 to 
February 1993.  In a June 1994 rating action the Department 
of Veterans Affairs (VA), among other things, granted service 
connection for, and assigned noncompensable evaluations for 
residuals of fractures of the veteran's left and right wrists 
and a left thigh disability (meralgia paresthetica).  The 
veteran appealed from the evaluations assigned for those 
disabilities.  By rating action dated in May 1998 the 
evaluations for the right wrist fracture residuals and left 
thigh condition were confirmed and continued.  The rating for 
the left wrist disability was increased to 10 percent.  All 
ratings were made effective the day after the veteran's 
separation from service.

In a decision dated in December 1998 the Board of Veterans' 
Appeals (Board) denied entitlement to an evaluation in excess 
of 10 percent for the residuals of the veteran's left wrist 
fracture and denied entitlement to compensable evaluations 
for residuals of a fracture of the right wrist and a left 
thigh disability.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In a joint motion dated in June 1999 the Secretary 
of Veterans Affairs and the appellant's representative 
requested that the Court issue an order partially vacating 
the December 1998 Board decision to the extent that it had 
denied an increased rating for residuals of a fracture of the 
left wrist.  The parties also asked the Court to dismiss the 
remaining issues.

In an order dated in July 1999 the Court vacated that part of 
the Board's decision that denied an increased rating for 
residuals of a fracture of the left wrist.  The Court 
remanded the case for further action with regard to that 
issue.  The Court dismissed the appeal regarding the 
remaining two issues.  The case was again before the Board in 
April 2000 when the Board remanded the case to the regional 
office for further action.  In June 2000 the regional office 
confirmed and continued the 10 percent evaluation for the 
veteran's left wrist fracture residuals.  The case is again 
before the Board for appellate consideration.


REMAND

The veteran's service medical records contain an October 1992 
Medical Evaluation Board report indicating that in August 
1990 the appellant fell from a fuel tanker sustaining various 
injuries including a fracture of the left wrist.  In June 
1992 she had undergone an arthroscopy of the left wrist.  On 
physical examination various findings were recorded including 
tenderness of the left wrist and decreased sensation over the 
left hand.  An X-ray study of the left wrist showed a 
well-healed distal radius fracture, a well-healed scaphoid 
fracture with a nonunion of the ulnar styloid and a mild 
amount of disuse osteopenia.

The veteran was afforded a VA examination in December 1993.  
Various findings were recorded on physical examination.  An 
X-ray study of the left wrist showed an old fracture 
involving the lower end of the left radius that was well 
healed with satisfactory anatomic alignment.  An avulsion 
fracture involving the ulnar styloid process was also present 
which was not united.

The next examination of record by the VA was conducted in 
June 1997.  Among other findings, there was pain in the 
veteran's left wrist when attempting the gripping motion.  An 
X-ray study of the left wrist made on June 17, 1997 was 
evaluated as showing a healed left distal radial fracture 
with a nonunited ulnar scaphoid fragment.

The veteran was also afforded a VA orthopedic examination in 
May 2000.  It was noted that she had sustained fractures of 
both wrists in a fall from a truck during active service.  
The examiner stated that he had reviewed prior VA 
examinations and X-ray studies of July 20, 1995, and June 17, 
1997.  The findings on physical examination included 
pronation and supination to 80 degrees with complaints of 
pain by the veteran.  Her grip was found to be full and 
complete but weak.  The examiner commented that the veteran's 
previous X-rays showed a fibrous union of the distal ulnar 
styloid.  He noted that a fractured distal ulnar styloid was 
part of the original injury and a fibrous union was not 
uncommon.  He expressed an opinion that the presence of the 
fibrous union of the ulna had no part in the veteran's 
symptoms and did not cause the symptoms.  He also reviewed X-
ray studies of the veteran's wrist made in May 2000 which 
showed a healed fracture of the distal radius with a fibrous 
union of the ulnar styloid.  Although the examiner indicated 
that the fibrous union of the ulna did not cause any 
symptoms, he did not evaluate whether the previously reported 
nonunion of the ulnar styloid would have resulted in any 
functional impairment for the veteran.  The Board notes 
further that the July 20, 1995, X-ray study of the veteran's 
left wrist referred to by the examiner is not included in the 
claims file.

As noted in the April 2000 remand, the June 1999 joint motion 
directed that the Board [and the regional office] address the 
issue of the appellant's entitlement to an increased rating 
pursuant to Diagnostic Code 5211 (impairment of the ulna) 
insofar as that diagnostic code provides a 20 percent 
evaluation for "nonunion in [the] lower half [of the ulna]."  
The medical terminology is not clear to the Board.  That is, 
it is not clear to the Board that a knowledgeable physician 
would consider a nonunion of the ulnar styloid as a "nonunion 
in [the] lower half" as that term is used in the rating 
schedule.    

In view of the aforementioned matters, the Board is of the 
opinion that additional information would be desirable and 
the case is REMANDED to the regional office for the following 
action:

1.  The regional office should obtain a 
copy of the x-ray study of the veteran's 
left wrist taken on July 20, 1995, as 
referred to in the May 2000 VA 
examination and include that study with 
the claims file.

2.  The veteran's records should then be 
referred to an orthopedic specialist for 
review and an opinion as to whether the 
nonunion of the left ulnar styloid 
resulted in any functional limitation for 
the veteran.  The question of whether a 
nonunion of the ulnar styloid is within 
the above cited rating schedule category 
should also be considered and discussed.  
If deemed necessary, an orthopedic 
examination should be conducted with the 
claims file being made available to the 
examiner for review.

3.  The regional office should then 
review the veteran's claim with 
consideration of a possible increased 
evaluation for the veteran's left wrist 
fracture residuals under the case of 
Fenderson v. West, 12 Vet. App. 119 
(1999), which provides for separate 
ratings for separate periods of time 
based on the facts found--a practice 
known as "staged" ratings.  If the 10 
percent evaluation for the left wrist 
fracture residuals is continued, the 
regional office should set forth in the 
record the reason(s) why a 20 percent 
evaluation would not be in order at least 
for a certain period of time under the 
provisions of Diagnostic Code 5211.

4.  If the determination remains adverse 
to the veteran, she and her 
representative should be sent a 
supplemental statement of the case and be 
afforded the appropriate time in which to 
respond.

When the above action has been completed the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
unless she receives further notice.

This REMAND is for the purpose of obtaining clarifying 
information.  The Board intimates no opinion as to the 
disposition warranted in this case pending completion of the 
requested action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




